Citation Nr: 0022304	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  94-30 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.  

2.  Entitlement to service connection for a chronic headache 
disorder.  

3.  Entitlement to an evaluation in excess of 30 percent for 
irritable bowel syndrome with psychophysiological abdominal 
pain, cramps, diarrhea, and anxiety (somatoform disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 1997, at which time it was 
REMANDED for additional development.  As part of the decision 
accompanying that REMAND, it was determined that the veteran 
did not, in fact, timely submit a substantive appeal with 
regard to a February 1992 Regional Office (RO) decision 
denying service connection for fibromyalgia and headaches, 
and that, consequently, the February 1992 decision had become 
final.  It was additionally determined, however, that, 
inasmuch as the holding of the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Brown, 7 Vet. 
App. 439 (1995) provided a "new possible basis" for 
entitlement to the benefit sought (that is, secondary service 
connection on the basis of aggravation), the veteran's claims 
for service connection for fibromyalgia and headaches were 
"separate and distinct" from those claims previously and 
finally denied.  See Spencer v. Brown, 4 Vet. App. 283 
(1993).  A de novo adjudication of the claims for entitlement 
to service connection for fibromyalgia and headaches could 
therefore be had, even though the facts were essentially the 
same as with the previously and finally denied claims.  Id.  

Finally, the Board notes that service connection is currently 
in effect for post-traumatic stress disorder, evaluated as 
50 percent disabling; irritable bowel syndrome, evaluated as 
30 percent disabling, and hemorrhoids, evaluated as 
noncompensably disabling.  In addition, the veteran has been 
in receipt of a total disability rating based upon individual 
unemployability effective from November 30, 1995.  


FINDINGS OF FACT

1.  Fibromyalgia, to the extent that it currently exists, is 
not shown to have been present in service, or for many years 
thereafter, nor is it in any way causally related to one or 
more of the veteran's service-connected disabilities.  

2.  A chronic headache disorder is not shown to have been 
present in service, or for many years thereafter, nor is it 
in any way causally related to one or more of the veteran's 
service-connected disabilities.  

3.  The veteran's service-connected irritable bowel syndrome 
is currently productive of no more than severe 
symptomatology, characterized by diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  


CONCLUSIONS OF LAW

1.  Fibromyalgia was not incurred in or aggravated by active 
military service, nor is it proximately due to, the result 
of, or aggravated by a service-connected disability or 
disabilities.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.310(a) (1999).  

2.  A chronic headache disorder was not incurred in or 
aggravated by active military service, nor is it proximately 
due to, the result of, or aggravated by a service-connected 
disability or disabilities.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.310(a) (1999).  

3.  An evaluation in excess of 30 percent for service-
connected irritable bowel syndrome with psychophysiological 
abdominal pain, cramps, diarrhea, and anxiety (somatoform 
disorder) is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1999); 38 C.F.R. Part 4, Code 7319 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of 
fibromyalgia or a chronic headache disorder.  At the time of 
his service separation examination in August 1971, a clinical 
evaluation of the veteran's head, musculoskeletal system, and 
nervous system was within normal limits, and no pertinent 
diagnoses were noted.  

At the time of a Department of Veterans Affairs (VA) general 
medical examination in November 1971, the veteran voiced no 
complaints of headaches, or other symptoms which might 
reasonably be construed as characteristic of fibromyalgia.  
Once again, no pertinent diagnoses were noted.  

On VA neurologic examination in June 1974, the veteran 
complained of headaches "over his forehead."  A neurological 
examination was essentially within normal limits, and no 
pertinent diagnosis was noted.  

A VA neurological examination conducted in June 1977 was 
negative for evidence of either a chronic headache disorder 
or fibromyalgia.  The pertinent diagnosis was neurological 
disorder "not found."  

During the course of VA outpatient treatment in mid-June 
1990, the veteran gave a history of migraine headaches.  
Current complaints included increasing joint stiffness and 
pain since the fall of 1989.  On physical examination, there 
was a full range of motion of all of the veteran's joints.  
Some crepitus was evident in the veteran's right knee, though 
with no synovitis, effusion, or deformity.  Motor strength 
was 5/5 in all muscle groups, and there were no tender points 
present in any of the veteran's muscles.  The clinical 
impression was probable fibromyalgia, "but also consider 
myositis from Lovastatin;" and migraines, controlled.  

Following a private psychiatric examination in July 1992, the 
veteran received a diagnosis of fibromyalgia "per patient 
statement."  

In correspondence of August 1992, the veteran's former spouse 
wrote that the veteran suffered from increasing muscle pain, 
and increasingly frequent headaches.  

At the time of a private medical examination in August 1992, 
the veteran complained of "fibromyalgia" of approximately 
three years' duration.  According to the veteran, his problem 
began spontaneously, with pain in his arms and legs, most 
evident on movement or use of the limbs.  Reportedly, the 
veteran had been referred to a neurologist, who gave him a 
"thorough workup" for connective tissue disorders.  This 
workup was apparently negative, with the result that the 
veteran received a diagnosis of fibromyalgia.  

On physical examination, the veteran could walk on his toes 
and heels, and both squat and rise without assistance.  Range 
of motion of the veteran's cervical spine was full, though he 
resisted passive motion, and "winced in pain" during extremes 
of motion.  The veteran exhibited excellent strength in the 
musculature of his extremities, though he reacted excessively 
to deep tendon reflex testing.  At times, there were gross 
muscle tremors.  The veteran exhibited a good deal of 
tightness in his muscles, much of which, it was felt, was 
voluntary.  He showed no evidence of neurological deficit in 
terms of either motor or sensory losses of the upper or lower 
extremities.  The clinical impression at the time of 
examination was of a "type of fibromyalgia, probably 
secondary in type, and probably related to irritable colon 
syndrome."  

In correspondence of mid-October 1992, the veteran's private 
chiropractor wrote that the veteran suffered from headaches, 
as well as "frequent dizziness, nervousness, depression, 
diarrhea, nausea, and nosebleeds."  Additionally noted was 
that the veteran was occasionally troubled by fatigue, low 
back pain, and pain between his shoulders.  

In early November 1992, a VA neurologic examination was 
undertaken.  At the time of examination, the veteran 
complained of pain and swelling in both of his hands, arms, 
and legs, as well as in his back.  The veteran additionally 
complained of pain "in all of his muscles and joints."  
Reportedly, the veteran had previously been seen by a 
rheumatologist, who rendered a diagnosis of fibromyositis.  
In addition, the veteran complained of migraine headaches 
"for the past 17 to 18 years."  Reportedly, whenever the 
veteran took Motrin, he had "no headaches."  The veteran 
stated that he occasionally suffered migraine attacks, and 
that his most recent episode had occurred eight weeks ago.  
Reportedly, the veteran had recently undergone computerized 
axial tomography of his head, which was negative.  The 
veteran described his headaches as a "slicing sensation" on 
his head, with "one coming vertically on the top, and one on 
the side."  He admitted to photophobia, and stated that he 
was unable to tolerate certain sounds.  In addition, the 
veteran reportedly experienced nausea and vomiting with his 
headaches.  The pertinent diagnoses were fibromyositis, 
reasonably controlled with the use of Motrin, for which the 
veteran was being followed by the rheumatology department of 
the local VA medical center; and migraine cephalalgia for the 
past 17 to 18 years.  According to the examiner, the 
veteran's migraine attacks were "usually occasional," 
characterized by several minor headaches every day, and did 
not occur if the veteran took Motrin.  Further noted was that 
the veteran's "last severe migraine attack" had occurred 
eight weeks ago.  

On VA gastrointestinal examination conducted in 
December 1992, the veteran gave a 22-year history of 
intermittent abdominal cramping pain across his lower abdomen 
which affected him "at least three days a week."  Reportedly, 
the veteran would experience "1 or 2 episodes" each day, 
generally lasting from 30 to 60 minutes, and relieved only by 
a good bowel movement.  Generally, the veteran's bowel 
movements occurred three times per day, and were usually soft 
and formed.  The veteran did, however, experience frequent 
episodes of constipation alternating with diarrhea a couple 
of times per week.  The veteran complained of chronic and 
frequent heartburn, as well as regurgitation of acid 
secretions.  His appetite, however, was good, and his weight 
was stable.  

On physical examination, the veteran's abdomen was soft, with 
normal bowel sounds, and no palpable masses.  At the time of 
evaluation, there was diffuse mild to moderate tenderness 
throughout the veteran's abdomen.  Reportedly, the veteran 
had recently undergone flexible sigmoidoscopy, which revealed 
three small rectosigmoid polyps, following which he underwent 
a full colonoscopy, which revealed only the three small 
polyps.  These polyps were subsequently removed, and found to 
be hyperplastic in nature.  The veteran additionally 
underwent a barium enema, which revealed left-sided 
diverticulosis, as well as an upper gastrointestinal series, 
which revealed gastroesophageal reflux, duodenal 
irritibility, and several diverticula.  In the opinion of the 
examiner, the veteran's symptoms were consistent with chronic 
irritable bowel syndrome.  In addition, the veteran showed 
evidence of diverticulosis coli, a couple of duodenal 
diverticula, and significant esophageal reflux disease, for 
which he had been placed on antacids.  

In a statement of late February 1995, a VA rheumatologist 
wrote that the veteran was under his care for fibromyalgia, 
which was "a common musculoskeletal complaint which 
frequently resulted in significant disability...and was often 
related to trauma, stress, and depression."  In the opinion 
of the VA rheumatologist, the veteran's current fibromyalgia 
was "related to his prior illness, and, as such, was service 
connected."  

At the time of a period of VA hospitalization in 
December 1995, the veteran gave a history of "AM headaches," 
which disappeared within half an hour, and fibromyalgia.  The 
pertinent diagnosis noted was fibromyalgia.  

During a period of VA hospitalization for post-traumatic 
stress disorder during the months from January to March 1996, 
the veteran gave a history of fibromyalgia, in addition to 
chronic fatigue, and a variety of other physical symptoms.  
Additional history included that of migraine headaches, 
accompanied by nausea and vomiting, as well as photophobia 
and a sensitivity to sound.  According to the veteran, his 
headaches were relieved by Motrin.  The veteran additionally 
complained of daily loose stools due to irritable bowel 
syndrome, for which he took medication.  According to the 
veteran, he experienced "occasional vomiting" associated with 
his migraine headaches, as well as chronic diffuse abdominal 
tenderness.  The pertinent diagnoses noted were 
undifferentiated somatoform disorder; fibromyalgia, by 
history with chronic pain; and irritable bowel syndrome, by 
history.  

In correspondence of May 1996, a VA rheumatologist wrote that 
the veteran had been "seen in consultation" for fibromyalgia, 
and that his prior diagnoses included depression, anxiety, 
post-traumatic stress disorder, and irritable bowel syndrome, 
"all of long duration."  In the opinion of the veteran's 
rheumatologist, these symptoms were all part of a larger 
syndrome called "fibromyalgia."  He additionally stated that, 
"while one cannot assign a causative relationship, they are 
seen so frequently, and the association is so well 
recognized, that they are certainly part of the fibromyalgia 
syndrome...and definitely a service-connected problem."  

At the time of a VA orthopedic examination in late 
December 1997, it was noted that the veteran's claims folder 
and medical file had been reviewed.  When questioned, the 
veteran stated that, to his knowledge, he had first been 
diagnosed with fibromyalgia around or about 1989 or 1990.  
Current complaints included "extreme pain everywhere on the 
body, no exceptions."  The veteran additionally complained of 
fatigue, as well as headaches, which he described as frontal 
and temporal, right and left, and mild in severity.  
According to the veteran, the onset of his headaches was 
"about the 1970's."  The veteran stated that his "mild" 
headaches occurred approximately three times per week.  On 
those occasions when he had a "bad" headache, the pain 
extended down the middle of the top of his skull from the 
anterior to posterior area.  However, these "bad" headaches 
did not occur as long as he took Ibuprofen four times a day.  

On physical examination, the veteran ambulated with an 
essentially normal gait, and was able to walk on both his 
heels and toes.  There was some tenderness in the 
paracervical, parathoracic, and paralumbar musculature, but 
no tenderness about the posterior or superior iliac spine 
regions or hip girdle.  Nor was any muscle spasm present 
anywhere on the veteran's body.  Muscle strength testing was 
normal in all groups on both the right and left, and in the 
upper and lower extremities.  There were no atrophic changes 
in either the upper or lower extremities, and no tenderness 
in either the right or left thighs.  In the opinion of the 
examiner, the veteran appeared to have a grouping of largely 
psychiatric-oriented disorders, including irritable bowel 
syndrome, somatoform disorder, widespread musculoskeletal 
discomfort, headaches, depression, anxiety, and a history of 
sleep disorder.  The etiology of the veteran's headaches was 
"undetermined," though psychophysiologic causes had been 
ruled out.  According to the examiner, the entity called 
fibromyalgia had "no known etiology."  Assuming that the 
veteran did have the alleged syndrome of fibromyalgia, there 
did not appear to be any aggravation of a service-connected 
disability from that alleged disorder.  

In early January 1998, an additional VA neurologic 
examination was accomplished.  At the time of that 
examination, it was noted that the primary disability to be 
evaluated was the veteran's headache disorder.  Prior to the 
examination, the examiner stated that he had reviewed the 
veteran's claims folder, and though it appeared that the 
veteran had been previously evaluated for headaches, there 
did not appear to be any "specific neurological examination" 
or computerized axial tomography of the veteran's head.  
Reportedly, the veteran had been previously examined, and 
received a diagnosis of migraine headaches.  The veteran 
stated that he thought that he began to experience serious 
headaches "in 1978," and that these headaches were 
continuous, and had stayed "pretty much the same in their 
character."  

On physical examination, the veteran's visual fields were 
full, with no evidence of nystagmus.  There was no evidence 
of facial droop, and the veteran's tongue was in the midline.  
Motor examination revealed 5/5 strength for both flexion and 
extension at the veteran's shoulders, elbows, wrists, 
fingers, hips, knees, ankles, and toes.  There was no 
increased tone, and no clonus, or any evidence of ataxia.  
The pertinent diagnosis was of headaches, consistent with 
migraine headaches.  In the opinion of the examiner, the 
veteran exhibited no focal neurological problems.  Nor was 
there any evidence of peripheral neuropathy.  

On VA gastrointestinal examination in February 1998, the 
veteran complained of nearly daily episodes of 
gastroesophageal reflux, with burning acid after meals.  For 
these symptoms, the veteran had been treated with H2 
blockers, and, most recently, Pepcid, which controlled his 
symptoms fairly well.  The veteran's current weight was 233 
pounds, though he had weighed as much as 240 pounds in the 
past year.  According to the veteran, his appetite was 
"generally poor."  The veteran stated that he experienced 
"about one episode per week" of vomiting, but rather than 
food, he primarily brought up clear burning gastric juices, 
most often, early in the morning.  The veteran additionally 
noted an approximate 28-year history, dating back to 1970, of 
frequent loose stools, with approximately three bowel 
movements per day.  According to the veteran, his stools were 
of a normal brown color, but loose.  

On physical examination, the veteran's abdomen was soft and 
nontender.  A recent extensive workup revealed a normal CBC, 
with a hemoglobin of 15.4, and no evidence of anemia.  
Multiple stools were collected for ova, parasites, and white 
blood cells, all of which were negative.  The veteran's 
stools were also smeared for fat to rule out malabsorption, 
and these tests were negative.  According to the examiner, a 
prior upper gastrointestinal series and small bowel follow 
through had been within normal limits, as was a recent 
lactose tolerance test.  The pertinent diagnoses noted were 
chronic gastroesophageal reflux, controlled with H2 blockers; 
and chronic diarrhea, with no evidence of inflammatory bowel 
disease, infectious or parasitic causes, and no evidence of 
malabsorption, which would "certainly be consistent with the 
diagnosis of irritable bowel syndrome."  According to the 
examiner, the veteran received "good benefit" from his 
irritable bowel syndrome with the use of Bentyl and, 
occasionally, Lomotil for diarrhea.  

In September 1998, a VA rheumatologist was asked to provide a 
statement regarding the veteran's diagnosis of fibromyalgia, 
and whether it was present during his active duty period.  In 
early September 1998, that rheumatologist wrote that, 
following a "careful and thorough" review of the veteran's 
claims folder, she was unable to find evidence of symptoms of 
fibromyalgia "starting on active duty."  She further 
commented that she was unable to find any complaints of sleep 
disturbance, stiffness, paresthesia, or diffuse pain.  
Reportedly, complaints of pain occurred in the veteran's file 
in the fall of 1989, and, while history, assessment, plans, 
and rheumatology progress notes at that time mentioned 
myalgias and arthralgias, there were no tender points noted.  
Accordingly, evidence in the veteran's claims folder did not 
substantiate the constellation of symptomatology consistent 
with a diagnosis of fibromyalgia beginning during the 
veteran's active duty years.  Further noted was that 
irritable bowel syndrome and fatigue could occur 
independently of a diagnosis of fibromyalgia.  

On VA neurologic examination in September 1998, it was noted 
that the veteran had previously been seen in early 
January 1998, and received a diagnosis of migraine headaches.  
Additionally noted was that a computerized axial tomography 
scan of the veteran's head conducted in early January 1998 
was within normal limits.  Following a review of the 
examination report of January 1998, the veteran's headache 
disorder was "rediscussed" with him.  Apparently, the 
veteran's headaches were of two types:  one a chronic daily 
headache which was somewhat mild in nature, for which the 
veteran took Ibuprofen, and which could be an Ibuprofen-
related headache; and a second type of headache, consistent 
with migraines, beginning in the occipital region, and 
becoming frontal and primarily unilateral on the right side.  
This headache was reportedly sharp in nature, and accompanied 
by both photo and phonophobia, as well as nausea with 
occasional vomiting.  Objective examination was, as 
previously noted, within normal limits.  The clinical 
impression was of a veteran with migraine headaches.  

Following VA electromyographic/nerve conduction studies in 
October 1998, it was noted that the veteran's right medial 
and ulnar nerve conduction velocities, as well as motor wrist 
velocities, were within normal limits.  Sensory latencies of 
the bilateral median wrist were somewhat prolonged, though 
the bilateral radial and ulnar latencies were within normal 
limits.  Electromyographic findings were likewise within 
normal limits, with no evidence of denervation or myopathy.  
The clinical impression was postoperative residual bilateral 
sensory carpal tunnel syndrome.  

In a response to the aforementioned Board REMAND, the VA 
neurologist who had previously examined the veteran in 
September 1998 stated, in November 1998, that he had reviewed 
the record, and that those records showed that the veteran's 
headaches began in 1978," after he was out of the military."  
In terms of the veteran "being under stress, and having 
headaches," while that might be so, no specific connection 
between the veteran's headaches and his previous medical 
diagnoses could be drawn.  In fact, it appeared that, based 
on a prior rheumatology examination in September 1998, the 
veteran did not "meet the criteria for fibromyalgia."  
Further review of the file revealed that, following 
examination in February 1998, the veteran showed evidence of 
chronic gastroesophageal reflux disease and chronic diarrhea, 
but no evidence of inflammatory bowel disease.  Accordingly, 
it did not appear that the veteran had either fibromyalgia or 
irritable bowel syndrome, or that either of these could be 
connected to his headaches.  Regarding the etiology of the 
veteran's headaches, the VA neurologist was of the opinion 
that the veteran "had migraines," the etiology of which could 
be "a multitude of things."  While one of these things could 
be "stress or some psychological factor," in the opinion of 
the VA neurologist, there was no way to "prove that."  

Regarding the question whether the veteran's headaches were 
directly related to his service-connected post-traumatic 
stress disorder or irritable bowel syndrome, the neurologist 
was of the opinion that, inasmuch as the veteran did not 
appear to have irritable bowel syndrome, he could not "have 
headaches connected with that."  However, even assuming that 
the veteran did have irritable bowel syndrome, it was 
impossible to say that the veteran's migraine headaches were 
the result of his irritable bowel syndrome.  While "stress" 
certainly could make headaches worse, in terms of the 
veteran's post-traumatic stress disorder causing his 
headaches, the examiner "could not say that this was the 
case."  Regarding whether the veteran's post-traumatic stress 
disorder could "exacerbate" his headaches, the examiner was 
unsure as to whether the veteran's post-traumatic stress 
disorder "could relate" to such exacerbation's or headaches," 
and, in any case, "could not say that the veteran had 
headaches due to service-connected disability."  

In conclusion, the neurologist stated that, inasmuch as the 
veteran had been "clearly shown" by his physicians not to 
have fibromyalgia or irritable bowel syndrome, he could not 
have headaches related to either of those disabilities.  

Analysis

Entitlement to Service Connection for
Fibromyalgia and a Chronic Headache Disorder

As to those issues involving service connection, the Board is 
of the opinion that the veteran's claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  That is, we 
find that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required in order to comply with the duty to assist him 
mandated by 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999).  In addition, service connection may be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).  Finally, where there is aggravation of a nonservice-
connected condition which is proximately due to or the result 
of a service-connected condition, the veteran may be 
compensated for the degree of disability (but only that 
degree) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  

In the present case, service medical records, including the 
veteran's service separation examination, are negative for 
history, complaints, or abnormal findings indicative of the 
presence of either fibromyalgia or chronic headaches.  A VA 
general medical examination conducted in November 1971, just 
two months following the veteran's discharge from service, is 
similarly negative for evidence of either fibromyalgia or 
headaches.  While on VA neurologic examination in June 1974, 
the veteran gave a history of "headaches over his forehead," 
clinical findings at that time were essentially within normal 
limits, with no evidence of any neurological disorder.  The 
earliest clinical indication of the presence of either 
fibromyalgia or headaches is revealed by a VA outpatient 
treatment record dated in June 1990, almost 20 years 
following the veteran's discharge from service, at which time 
he received diagnoses of "probable" fibromyalgia and 
"controlled" migraine headaches, neither one of which was 
attributed to his period of active service, or to any of his 
service-connected disabilities.  

The veteran argues that he currently suffers from 
fibromyalgia and a chronic headache disorder, both of which 
are proximately due to, the result of, or "aggravated by" his 
service-connected disabilities.  While it is true that, in 
May 1996, a VA rheumatologist commented that the veteran 
suffered from "depression, anxiety, post-traumatic stress 
disorder, and irritable bowel syndrome," all of which were 
"part of a larger syndrome we call fibromyalgia," in that 
same statement, the physician acknowledged that it was 
impossible to "assign a causative relationship."  Moreover, 
as of the time of a VA orthopedic examination in 
December 1997, the examiner commented that fibromyalgia had 
"no known etiology."

The Board notes that, following a "careful and thorough" 
review of the veteran's claims folder in September 1998, a VA 
rheumatologist stated that she could find no evidence of 
fibromyalgia beginning during the veteran's active service, 
or of a "constellation of symptoms" consistent with that 
diagnosis.  Further noted was that irritable bowel syndrome 
and fatigue might very well occur independently of a 
diagnosis of fibromyalgia.  

Based on such findings, the Board is unable to reasonably 
associate the veteran's claimed fibromyalgia, first 
tentatively diagnosed many years after service, with any 
incident or incidents of the veteran's period of active 
military service.  Nor has it been demonstrated that claimed 
"fibromyalgia," to the extent that it actually exists, is in 
any way proximately due to, the result of, or aggravated by 
one or more of the veteran's service-connected disabilities.  
Consequently, service connection for fibromyalgia must be 
denied. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a); Allen.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue. 38 U.S.C.A. § 5107.

Turning to the issue of service connection for chronic 
headaches, and as noted above, service medical records show 
no evidence of a headache disorder of any kind.  While on 
various occasions subsequent to the veteran's discharge from 
service, he received diagnoses of and/or treatment for 
headaches, including migraine headaches, at no time were such 
headaches deemed to be the result of any incident or 
incidents of the veteran's active service.  As of the time of 
a recent review of the veteran's records in November 1998, it 
was the opinion of a VA neurologist that the etiology of the 
veteran's headaches could be "a multitude of things," 
including "stress or some psychological factor," but that 
this was only "a possibility" which could not be proven.  Nor 
could it be demonstrated that the veteran's service-connected 
post-traumatic stress disorder was, in fact, the 
precipitating factor in his headaches, or, for that matter, 
exacerbating an already-existing headache disorder.  Based on 
such findings, the Board is compelled to conclude that the 
veteran's headache disorder, to the extent that it currently 
exists, is unrelated to any incident or incidents of his 
period of active military service.  Nor has it been 
persuasively demonstrated that the headache disorder in 
question is in any way proximately due to, the result of, or 
aggravated by a service-connected disability or disabilities.  
Accordingly, the veteran's claim for service connection for a 
chronic headache disorder must be denied. 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310(a); Allen.

Increased Evaluation for Service-Connected Irritable Bowel 
Syndrome

In addition to the above, the veteran in this case seeks an 
increased evaluation for his service-connected irritable 
bowel syndrome, with psychophysiological abdominal pain, 
cramps, diarrhea, and anxiety.  In that regard, disability 
evaluations are intended to compensate for the average 
impairment of earning capacity resulting from a service-
connected disability.  They are primarily determined by 
comparing objective clinical findings with the criteria set 
forth in the rating schedule.  38 U.S.C.A. § 1155 (West 1991 
& Supp. 1999); 38 C.F.R. Part 4 (1999). Initially, the Board 
finds that the veteran's claim for increased rating is well-
grounded within the meaning of 38 U.S.C.A. 5107.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

The Board notes that, on VA gastrointestinal examination in 
December 1992, the veteran gave a history of intermittent 
abdominal cramping pain across the lower abdomen affecting 
him approximately three times per week.  According to the 
veteran, he experienced "one or two episodes" each day, each 
lasting from 30 to 60 minutes, and relieved only by a "good 
bowel movement."  Generally, the veteran's bowel movements 
occurred three times per day, though the veteran did have 
frequent episodes of constipation alternating with diarrhea 
"a couple of times a week."  On physical examination, the 
veteran's abdomen was soft with normal bowel sounds, and no 
palpable masses.  While there was some tenderness present 
throughout the veteran's abdomen, this tenderness was 
diffuse, and only mild to moderate in severity.  

On more recent VA gastrointestinal examination in 
February 1998, the veteran was described as weighing 233 
pounds, though his weight in the past year has been as high 
as 240 pounds.  Reportedly, the veteran's appetite was 
"somewhat poor."  The veteran stated that he experienced 
approximately three bowel movements per day, and that his 
stools were somewhat loose.  However, at the time of said 
examination, the veteran's abdomen was soft and nontender.  
While in the opinion of the examiner, the veteran exhibited 
symptoms both of chronic gastroesophageal reflux, and chronic 
diarrhea (neither of which is currently service-connected), 
there was "no evidence" of inflammatory bowel disease.  

The Board notes that the veteran's service-connected 
irritable bowel syndrome is rated as for irritable colon 
syndrome, based on the predominant symptomatology.  In that 
regard, the 30 percent evaluation currently in effect 
contemplates the presence of severe irritable colon syndrome, 
characterized by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. Part 4, Code 7319 (1999).  In point of fact, that 
30 percent evaluation represents the maximum schedular 
evaluation available for service-connected irritable bowel 
(colon) syndrome.  In order to warrant an increased 
evaluation, there would, of necessity, need to be 
demonstrated, by analogy, the presence of severe hemorrhages, 
or large ulcerated or eroded areas, or, in the alternative, 
severe colitis, characterized by numerous attacks a year and 
malnutrition, with only fair health during remissions.  
38 C.F.R. Part 4, Codes 7307, 7323 (1999).  

As is clear from the above, the veteran's service-connected 
irritable bowel syndrome is well encompassed by the 
30 percent evaluation currently in effect.  More 
specifically, current evidence is to the effect that the 
veteran presently suffers from no more than severe irritable 
bowel syndrome, characterized by diarrhea, or alternating 
diarrhea and constipation, accompanied by "more or less" 
constant abdominal distress.  Under no circumstances has the 
veteran been shown to suffer from severe hemorrhaging, with 
large ulcerated or eroded areas, or severe symptomatology 
characterized by numerous attacks a year and malnutrition, 
accompanied by only fair health. Further, the Board observes 
that psychiatric symptoms experienced by the veteran are 
reflected by the 50 percent evaluation assigned for the 
service-connected post-traumatic stress disorder.  Nor has it 
been demonstrated that, due solely to the veteran's service-
connected irritable bowel syndrome, he has suffered from 
marked interference with his employment, or frequent periods 
of hospitalization, sufficient to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (1999).  Accordingly, the veteran's 
claim must be denied.  

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
an RO hearing in September 1992, and at a subsequent hearing 
before a member of the Board in July 1996.  Such testimony, 
while informative, is regrettably not probative when taken in 
conjunction with the entire medical evidence currently on 
file.  The Board does not doubt the sincerity of the 
veteran's statements, or those submitted in support of his 
claim.  Those statements, however, in and of themselves, do 
not provide a persuasive basis for a grant of the benefits 
sought in light of the evidence as a whole. 


ORDER

Service connection for fibromyalgia is denied.  

Service connection for a chronic headache disorder is denied.  

An evaluation in excess of 30 percent for irritable bowel 
syndrome with psychophysiological abdominal pain, cramps, 
diarrhea, and anxiety (somatoform disorder) is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




 
- 17 -

- 1 -


